UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2289



KENNETH D. ROGERS,

                                              Plaintiff - Appellant,

          and


CHRISTOPHER R. TUCK,

                                                           Plaintiff,

          versus


OFFICER RUSSELL; OFFICER WITHERSPOON,

                                             Defendants - Appellees,

          and


CONCORD POLICE DEPARTMENT,

                                                           Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-01-453-1)


Submitted:   March 14, 2002                 Decided:   March 21, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Kenneth D. Rogers, Appellant Pro Se. Terry D. Horne, STILES, BYRUM
& HORNE, L.L.P., Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Kenneth D. Rogers appeals the order of the district court

adopting the recommendation of the magistrate judge and granting

Defendants’ motion to dismiss Rogers’ claims.   We dismiss Rogers’

appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order because it disposed of only some of the claims

and parties in this civil action. Tuck’s claims of excessive force

against two police officers remain.

     We therefore dismiss the appeal as interlocutory. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3